Citation Nr: 1536123	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a pain disorder to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA RO.  

In June 2014, the Board remanded only the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While on remand, a March 2015 rating decision granted a TDIU.  There is no indication that the Veteran has expressed disagreement with the decision granting his TDIU rating.  This issue is no longer before the Board, because the March 2015 decision represents a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2014, the Board denied the issue of entitlement to service connection for a pain disorder, to include as secondary to PTSD.  As the Veteran's representative noted in July 2015, the Board's decision inadvertently omitted the denial of this issue from its Order.  This decision restates the findings of the June 2014 Board decision, and issues an order denying service connection for a pain disorder, thereby correcting any previous omission.


FINDINGS OF FACT

1.  The Veteran did not sustain a pain disorder or symptoms thereof during active service.  

2.  Symptoms assessed as a pain disorder did not begin during service and are not related to active service.  

3.  Symptoms assessed as a pain disorder were not caused or increased in severity beyond a natural progression by the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed pain disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The criteria for service connection for a pain disorder, including as secondary to the service-connected disabilities, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In December 2004, April 2006, May 2006, October 2007, February 2008, May 2008, January 2012, and January 2013 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the April 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, initial VCAA notice was provided the Veteran prior to the rating determinations on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various VA and private treatment records.  

Finally, the Veteran was afforded VA medical examinations on several occasions, most recently in January 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection

The Veteran seeks service connection for a pain disorder.  He contends such a disorder began during service, or is the result of a service-connected disability.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities that manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a pain disorder or symptoms thereof during active service, the symptoms assessed as a pain disorder are not related to active service, and the symptoms of pain disorder were not caused or increased in severity beyond a natural progression by the service-connected disabilities.  Because a pain disorder is not a chronic disorder listed under 38 C.F.R. § 3.309(a), the presumptions of 38 C.F.R. § 3.303(b) do not apply.  Walker at 1331.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Considering first the question of onset of a pain disorder during active duty service, the service treatment records are negative for any diagnosis of or treatment for a pain disorder.  While the Veteran did seek in-service treatment for joint pain, headaches, and other pain-related symptomatology, these symptoms were attributed to other, specific underlying diagnoses and not to a more generalized pain disorder in and of itself.  Likewise, a January 1968 service separation examination was negative for any objective findings related to a pain disorder, and the Veteran did not report any chronic pain or pain-related disorders on the concurrent report of medical history at service separation.  Finally, the Veteran did not seek either service connection or treatment for a pain disorder in the years immediately following service.  

In light of such evidence, the Board concludes a pain disorder was not incurred in service.  According to a 2012 clinical notation, the Veteran has been assessed by a VA examiner as having with a "pain disorder"; however, the Board also finds that no medical expert has indicated a nexus between any in-service disease or injury and a post-service assessment of a pain disorder, or suggested in-service onset of a pain disorder.  This question was presented to a VA examiner in January 2013 for a medical opinion, wherein the VA examiner opined it was less likely than not that a pain disorder was incurred in service or caused by an in-service disease or injury.  The VA examiner reviewed the claims file, to include the service treatment records, and noted no complaints by the Veteran of a pain disorder or unspecified pain during service or at service separation.  In light of such evidence, service connection for a pain disorder on a direct basis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran primarily contends that a pain disorder results from a low back disorder first incurred in service.  Private treatment records beginning in 1996 confirm findings of chronic thoracic and lumbar back pain.  A diagnosis of myofascial pain syndrome has also been rendered by a private physician.  As such, a current diagnosis is recognized.  Nevertheless, service connection has not been granted for a low back disorder, or any other disorder of the spine; thus, service connection for a pain disorder as secondary to the non-service-connected spinal disorder must be denied as a matter of law.  38 C.F.R. § 3.310. 

The Veteran has been awarded service connection for PTSD, bilateral hearing loss, and tinnitus.  In a separate January 2013 medical opinion following a review of the claims file and an in-person examination, a VA psychologist opined it was less likely than not any current pain disorder was due to, the result of, or was aggravated by PTSD.  The VA examiner noted that the Veteran did not display signs or symptoms of a somatoform disorder, a mental disorder manifested by physical pain.  The VA examiner also reasoned that the Veteran was able to perform physical labor for many years subsequent to the diagnosis of PTSD, suggesting PTSD had not caused or aggravated such a disorder.  

To the extent that the Veteran asserts that a pain disorder is related to active service and/or the service-connected disabilities, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case, given that a pain disorder was not shown in service, there were no symptoms of a pain disorder in service or for years after service, a pain disorder was first diagnosed years after service, and medical professionals have provided negative evidence of a relationship between a pain disorder and any service-connected disabilities.  As a layperson, the Veteran is not competent to offer an opinion regarding the etiology of a pain disorder under the facts in this case where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or since service.  The onset of a pain disorder, in the context of no in-service symptoms or post-service symptoms until years after service, is not amenable to observation by a lay person.  The question of the etiology of such a generalized disorder as pain disorder involves the ruling in or out of multiple potential diagnoses and etiologies of pain, which is itself a symptom and not a diagnosed disability, so is too complex to be addressed by a layperson.  See Jandreau at 1377.  

In this case, a pain disorder was not shown during active service or for many years thereafter, and no relationship between a pain disorder and the Veteran's service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed pain disorder was not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for a pain disorder, including both on a direct basis and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a pain disorder is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


